DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
Based on the prior analysis provided in a previous Office action (mailed 06/30/2020) under the heading “Priority,” the present application is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112 – new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



In regard to independent claims 23, 37, and 43, the disclosure fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Although the Specification (as filed 05/01/2020, which includes preliminary amendments to the claims also filed on 05/01/2020) generally describe use of a gift card for making a payment (see for example, ¶ 0025), and the Specification describes a process for a sender to send a gift card to a recipient (see ¶  0066-0075), the Specification fails to disclose at least: “providing, by a remote  payment system, a gift card having a gift balance and identifying information, the gift card allocated by the remote payment system for redemption . . . ,” “identifying a selection of the user account associated with the user based on the identifying information,” and “transferring, from the remote payment system to a point of sale (POS) provision associated with a first merchant . . . , based on the selection of the user account, for use in a transaction. . . information from the database pertaining the user account.”
Accordingly, the Examiner finds that the newly recited features related to implementation of a gift card payment process by a remote payment system, as recited in the current constitutes impermissible new matter.  All further dependent claims depend on the independent claims and acquire this same deficiency.
In regard to claims 50-51, these claims recite “identifying that the user device  . . . is in proximity to the POS provision, wherein transferring the information (from the database pertaining to the user account) to the POS provision occurs in response to identifying that the user device is in proximity to the POS provision,” and 


Response to Arguments

Claims Rejections - 35 USC § 112
Applicant references several portions of the Specification and alleges that the claimed gift management method is supported by the written description.  However, although the specification references use of a gift card, the primary use of a gift card is as a secondary form of payment wherein the system uses personal information from encoded within the gift card to provide user information for a user account.  In view of the method as claimed, the Specification, in reference to the linking of a user account to identifying information, relies upon a payment card, which is described in the Specification as “a credit card, debit cart, or other type of payment authentication piece”, and fails to disclose an embodiment wherein a gift card is provided by the remote payment system, linked to a user account, and accessed by the user though a point of sale by selection of a the user account.  When the Specification is read in its entirety, the Examiner finds that one or ordinary skill in the art would not have understood that Applicant was in possession of the claimed invention at the effective time of filing of the present application.  Accordingly, the rejection has been maintained.

Claim Rejections - 35 USC § 101
The Examiner is persuaded that the claims as amended recite a practical application of any underlying abstract idea.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 102/103
In regard to claim 23, among several arguments, Applicant argues that Geller does not disclose associating the gift card with a user account and identifying a selection of the user account associated with the user based on the identifying information, wherein information from the database pertaining to the user account is associated with the gift card before being used for payment by the user in the transaction..    Consequently, Applicant’s arguments are found persuasive and the rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
9/11/2021



/SCOTT A ZARE/Primary Examiner, Art Unit 3649